*461Although petitioner attempted to offer mitigation evidence that respondent did not consider in imposing a $7,000 fine and seven-day suspension, the penalty is warranted in view of petitioner’s history, including three prior occasions on which it was similarly found to have served alcohol to underage persons (see Matter of Cris Place, Inc. v New York State Liq. Auth., 56 AD3d 339, 339-340 [2008]). The assessed penalty is not disproportionate to the offense (see Matter of Monessar v New York State Liq. Auth., 266 AD2d 123 [1999]; 3120 Wilkinson Food Corp. v Duffy, 224 AD2d 296 [1996]), nor does it shock the Court’s sense of fairness so as to constitute an abuse of discretion by the administrative agency (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233 [1974]; Matter of Norwood Pub v State Liq. Auth., 145 AD2d 322, 323 [1988]). Concur — Tom, J.E, Saxe, Friedman, Sweeny and AbdusSalaam, JJ.